Citation Nr: 0708211	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
October 1947, from February 1951 to October 1953, and from 
October 1961 to February 1962.  He died in May 2000.  The 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Additional evidence was submitted at December 2005 Board 
hearing before the undersigned Veterans Law Judge, along with 
a waiver of RO review of the evidence.  Raised at the hearing 
was a motion to advance the appellant's case on the docket.  
Such motion was granted based on good or sufficient cause.  
See C.F.R. § 20.900(c) (2006). 

In a January 2006 decision, the Board remanded this issue for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant claims that the veteran's service connected 
disorders, Buerger's disease of the lower extremities and 
anxiety reaction, contributed to cause his death.  A review 
of the record reveals that the original death certificate, 
dated in May 2000 and signed by Dr. John Grigg, listed the 
immediate cause of death as congestive heart failure due to 
arteriosclerotic heart disease.  No other conditions 
contributing to death were shown.  In June 2000 Ross D. 
Nochimson, M.D., wrote that he had medically treated the 
veteran since July 1986 for "severe depression, neurosis, 
and peripheral vascular disease of the feet which eventually 
caused his demise."  

An amended death certificate, dated in December 2000, was 
submitted into the record, which lists the cause of the death 
as Buerger's disease, due to marked depression, due to 
arteriosclerotic heart disease, due to congestive heart 
failure.  On that document, also signed by Dr. Grigg, was the 
notation that the veteran had a longstanding history of 
Buerger's disease according to his attending physician, Dr. 
Nochimson, and that the veteran's heart attack was 
attributable to Buerger's disease and mental depression.  
However, the medical records which are part of the claim 
file, including terminal hospitalization records listing Dr. 
Grigg as the attending physician, do not appear to support 
this conclusion.  Opinions have been obtained from two VA 
physicians, who reviewed the claims file and private doctors' 
statements and concluded that it was unlikely that the 
service-connected disorders contributed to the veteran's 
death.  

In light of the contentions advanced by the appellant, 
particularly those referencing the severity of the veteran's 
service-connected disorders in the years preceding his death, 
the January 2006 Board remand instructed the RO to contact 
Dr. Ross D. Nochimson and request copies of all of the 
veteran's treatment records after obtaining any required 
authorization.  The appellant executed an Authorization and 
Consent to Release Information form to cover records dated 
from 1981 to May 2000.  

Although the supplemental statement of the case references a 
duplicate statement dated in January 2004 from Dr. Nochimson, 
it does not appear that any attempt was made to contact Dr. 
Nochimson and request copies of all the veteran's treatment 
records (covering the period from 1981 to May 2000) as 
stipulated in the January 2006 Board remand.  In view of the 
paucity of evidence surrounding the exact extent of 
disability attributable to the service-connected disorders, 
Buerger's disease and anxiety reaction, in the years 
preceding the veteran's death, these records would helpful in 
the adjudication of this appeal.  

The appellant has a right to compliance with orders of the 
courts or the Board.  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  Stegall v West, 11 Vet. App. 268, 271 
(1998).  

A review of the claims file also reveals that in January 
2007, after the RO's issuance of the November 2006 
supplemental statement of the case (SSOC), the Board received 
additional information from the appellant that is relevant to 
the issue on appeal.  However, the claims file does not 
reflect that the RO has considered this evidence.

Under these circumstances, the Board has no alternative but 
to remand this matter for RO consideration of the additional 
evidence received, in the first instance, and to issue a 
supplemental SSOC reflecting such consideration.  See 38 
C.F.R. §§ 19.31, 19.37 (2006).  The Board regrets the 
additional delay that results from the need to again remand 
this case.



Accordingly, the case is REMANDED for the following action:

1.  The RO is to contact Dr. Ross D. 
Nochimson and request copies of all of 
the veteran's treatment records from 1981 
to the present.  If Dr. Nochimson does 
not respond, the RO should contact the 
appellant and inform her that VA was 
unable to obtain the records and that she 
should therefore contact Dr. Nochimson in 
an effort to obtain all medical records 
relating to the veteran's treatment.

2.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, supra.

3.  After accomplishment of the requested 
actions, and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence (to specifically include the 
additional information submitted in 
January 2007, any additional treatment 
notes submitted by Dr. Nochimson and all 
other records associated with the claims 
file since the issuance of the November 
2006 statement of the case), and legal 
authority.

4.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant an SSOC that includes 
citation to and discussion of any 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford her the 
appropriate time for response before the 
claims file is returned to the Board for 
further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




